14-2868
     Chen v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 030 748

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            PETER W. HALL,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   WEI CHEN,
14                   Petitioner,
15
16                   v.                                              14-2868
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Zhen Liang Li, New York, New
24                                       York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Song
28                                       Park, Senior Litigation Counsel;
29                                       Michele Y. F. Sarko, Attorney,
1                                Office of Immigration Litigation,
2                                United States Department of Justice,
3                                Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner Wei Chen, a native and citizen of the People’s

10   Republic of China, seeks review of a July 18, 2014, decision

11   of the BIA affirming a June 11, 2013, decision of an Immigration

12   Judge (“IJ”) denying Chen’s application for asylum, withholding

13   of removal, and relief under the Convention Against Torture

14   (“CAT”).    In re Wei Chen, No. A205 030 748 (B.I.A. July 18,

15   2014), aff’g No. A205 030 748 (Immig. Ct. N.Y. City June 11,

16   2013).    We assume the parties’ familiarity with the underlying

17   facts and procedural history in this case.

18       Under the circumstances of this case, we review the IJ’s

19   decision as modified by the BIA, i.e., minus the basis for

20   denying relief that the BIA did not consider.   See Xue Hong Yang

21   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The

22   applicable standards of review are well established.    8 U.S.C.

23   § 1252(b)(4)(B); Su Chun Hu v. Holder, 579 F.3d 155, 158 (2d

24   Cir. 2009).


                                     2
1        Chen raised the following two claims before the IJ: (1) she

2    suffered past persecution based on her political opinion; and

3    (2) she has a well-founded fear of future persecution based on

4    her religion.   The IJ found that Chen failed to satisfy her

5    burden of proof.   In her brief, Chen challenges only the IJ’s

6    rejection of her claim of past political persecution.   However,

7    Chen explicitly abandoned that claim on appeal to the BIA and

8    it is therefore unexhausted.    See Lin Zhong v. U.S. Dep’t of

9    Justice, 480 F.3d 104, 107 n.1 (2d Cir. 2007).

10       For the foregoing reasons, the petition for review is

11   DENIED.   Any pending request for oral argument in this petition

12   is DENIED in accordance with Federal Rule of Appellate Procedure

13   34(a)(2), and Second Circuit Local Rule 34.1(b).

14                                FOR THE COURT:
15                                Catherine O’Hagan Wolfe, Clerk




                                    3